     Case 2:20-cv-06414-JGB-KK Document 69 Filed 12/16/20 Page 1 of 5 Page ID #:2812




 1     Nicolai Cocis, CA Bar No. 204703
       nic@cocislaw.com
 2     Law Office of Nicolai Cocis
       25026 Las Brisas Road
 3     Murrieta, CA 92562
       (951) 695-1400 (phone/facsimile)
 4
       Mathew D. Staver*
 5     court@LC.org
       Horatio G. Mihet*
 6     hmihet@LC.org
       Roger K. Gannam*
 7     rgannam@LC.org
       Daniel J. Schmid*
 8     dschmid@LC.org
       Liberty Counsel
 9     P.O. Box 540774
       Orlando, FL 32854
10     (407) 875-1776
       (407) 875-0770 (facsimile)
11     Attorneys for Plaintiffs
12                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
13                                LOS ANGELES DIVISION
14
       HARVEST ROCK CHURCH, INC., and
15     HARVEST INTERNATIONAL                         Case No. 2:20-cv-06414
       MINISTRY, INC., itself and on behalf
16     of its member churches in California,         MOTION FOR LEAVE TO
                                                     FILE EXCESS PAGES IN
17                                    Plaintiffs,    REPLY IN SUPPORT OF
                                                     MOTION FOR PRELIMINARY
18     v.                                            INJUNCTION INSTANTER
19     GAVIN NEWSOM,                                 The Honorable Jesus G. Bernal
       in his official capacity as                   Hearing: Dec. 18, 2020 2:00 p.m.
20     Governor of the State of California,
21                                    Defendant.
22

23

24
     Case 2:20-cv-06414-JGB-KK Document 69 Filed 12/16/20 Page 2 of 5 Page ID #:2813




        PLAINTIFFS’ INSTANTER MOTION FOR LEAVE TO FILE EXCESS PAGES
 1       IN REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
 2          Pursuant to L.R. 7-1, Plaintiffs, Harvest Rock Church, Inc. and Harvest

 3    International Ministry, Inc., itself and on behalf of its member Churches (“Plaintiffs”), by

 4    and through counsel, hereby move this Court for leave to exceed the page limit in their

 5    Reply in Support of Motion for Preliminary Injunction.

 6          1.     On December 4, 2020 Plaintiffs filed their Motion for Temporary

 7    Restraining Order and Preliminary Injunction. (Dkt. 58).

 8          2.     That same day, this Court noticed a Hearing on Plaintiffs’ Motion for TRO

 9    and Preliminary Injunction to be held on December 8, 2020. (Dkt. 60).

10          3.     Defendant responded requesting a delay in the hearing on the merits of

11    Plaintiffs’ Motion for TRO and Preliminary Injunction where it could file a response and

12    evidentiary materials and proposed a hearing for December 18th. (Dkt. 61).

13          4.     At the December 8 hearing, this Court granted the Governor’s request and

14    set a briefing schedule on Plaintiffs’ Motion for TRO and Preliminary Injunction,

15    allowing the Governor to respond by December 14, Plaintiffs to Reply on December 16,

16    and scheduled a hearing for December 18.

17          5.     On December 14, the Governor submitted his Response in Opposition to

18    Plaintiffs’ Motion (dkt. 66) and several declarations purporting to supplement the

19    evidentiary record in this matter. (Dkt. 66-1 to 66-3, 67). All told, the Governor submitted

20    1,577 pages of materials opposing Plaintiffs’ Motion.

21          6.     Pursuant to this Court’s Standing Order (dkt. 28), Plaintiffs are limited to 12

22    pages in any reply brief.

23          7.     Given the importance and unprecedented nature of the current matter dealing

24    with the government’s orders concerning COVID-19, and the concomitant importance of

                                                   1
     Case 2:20-cv-06414-JGB-KK Document 69 Filed 12/16/20 Page 3 of 5 Page ID #:2814




 1    the cherished and fundamental constitutional liberties at issue in Plaintiffs’ Motion for

 2    TRO and Preliminary Injunction, Plaintiffs submit that this Court’s current 12-page

 3    limitation on briefs is insufficient for their Reply to adequately apprise the Court of the

 4    relevant factual and legal contentions at issue in the instant litigation. Indeed, though

 5    Plaintiffs are mindful of the interests of judicial economy, responding to 1,577 pages in a

 6    12-page reply is simply not feasible.

 7          8.     Plaintiffs’ counsel have worked diligently to limit their arguments to those

 8    of most import to the matter pending before this Court.

 9          9.     This motion is brought in good faith, and no party will be prejudiced by the

10    granting of the relief requested herein.

11          10.    This motion will also aid the interest of judicial economy by presenting the

12    Court with a full presentation of the vital, constitutional issues at stake in the instant

13    matter.

14          11.    Prior the filing of the instant motion, Plaintiffs conferred with counsel for

15    Defendants, who indicated that they opposed to the relief requested herein.

16     WHEREFORE, Plaintiffs respectfully request that this Court grant this instant Motion

17    for leave to file excess pages in their Reply Memorandum of Law in Support of Motion

18    for TRO and Preliminary Injunction, filed simultaneously herewith.

19

20

21

22

23

24

                                                   2
     Case 2:20-cv-06414-JGB-KK Document 69 Filed 12/16/20 Page 4 of 5 Page ID #:2815




 1                                 Respectfully submitted,

 2     /s/ Nicolai Cocis                        /s/ Daniel J. Schmid
       Nicolai Cocis, CA Bar No. 204703         Mathew D. Staver*
 3     nic@cocislaw.com                         court@LC.org
       Law Office of Nicolai Cocis              Horatio G. Mihet*
 4     25026 Las Brisas Road                    hmihet@LC.org
       Murrieta, CA 92562                       Roger K Gannam*
 5     Phone/Facsimile: (951) 695-1400          rganname@LC.org
                                                Daniel J. Schmid*
 6                                              dschmid@LC.org
                                                LIBERTY COUNSEL
 7                                              P.O. Box 540774
                                                Orlando, FL 328854
 8                                              Phone: (407) 875-1776
                                                Facsimile: (407) 875-0770
 9
                                                *Pro Hac Vice Admission Pending
10
                                   Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               3
     Case 2:20-cv-06414-JGB-KK Document 69 Filed 12/16/20 Page 5 of 5 Page ID #:2816




                                   CERTIFICATE OF SERVICE
 1
      Case Name: Harvest Rock Church, Inc.. v. Newsom, Case No. 2:20-cv-6414JCG(KKx)
 2
      I hereby certify that on this 16th day of December, 2020, I electronically filed the following
 3    documents with the Clerk of the Court by using the CM/ECF system:
 4     PLAINTIFFS’ INSTANTER MOTION FOR LEAVE TO FILE EXCESS PAGES
       IN REPLY IN SUPPORT OF MOTION FOR TEMPORARY RESTRAINING
 5     ORDER AND PRELIMINARY INJUNCTIOIN
 6     I certify that all participants in the case are registered CM/ECF users and that service
       will be accomplished by the CM/ECF system.
 7
       I declare under penalty of perjury under the laws of this State of California and the
 8     United States of America that the foregoing is true and correct and that this declaration
       was executed on December 16, 2020, at Lynchburg, Virginia.
 9
       Daniel J. Schmid                              /s/ Daniel J. Schmid
10         Declarant                                       Signature
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
